DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/892,233, filed on June 3, 2020.

Oath/Declaration
Oath/Declaration as filed on June 3, 2020 is noted by the Examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  
The claim recites limitation “a panel” first line of the claim, but it is unclear as to whether the limitation is referring to same panel recited in first line of claim 1, or a different panel.  Therefore Examiner suggests the limitation “a panel” recited in first line of the claim 18 should be amended, without adding new matter, in a manner that clarifies more specifically as to what a panel actually is referring to.
Claim 19 is objected to because of the following informalities:  
The claim recites limitation “a panel” first line of the claim, but it is unclear as to whether the limitation is referring to same panel recited in first line of claim 1, or a different panel.  Therefore Examiner suggests the limitation “a panel” recited in first line 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 19 and 20 depend on an independent apparatus claim, and each also claim method steps of using the apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP § 2173.05(p)
In addition, claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “the panel”, in first line of the claim is indefinite, because it is unclear whether the limitation is referring to the panel recited in first line of claim 1, or to the panel recited in the first line of claim 19.  Accordingly, any claims dependent on claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al., U.S. Patent Application Publication 2017/0372113 A1 (hereinafter Zhang).
Regarding claim 1, Zhang teaches a panel for fingerprint identification, comprising: a display unit (1 FIG. 23b, paragraph[0275] of Zhang, and See also at least paragraphs[0083] and [0231] (i.e., Zhang at least teaches a display panel including a display module)), a control unit (18 FIGS. 1 and 23b, paragraph[0275] of Zhang, and See also at least paragraphs[0083], [0133]-[0140],  and [0231] (i.e., Zhang at least teaches a display driving circuit connected to the display module and a backlight)), and a unit for adjusting light transmittance and a unit for fingerprint identification which are disposed on a backlight side of the display unit, the unit for adjusting light transmittance being disposed on a side of the unit for fingerprint identification close to the display unit (4, 2 FIGS. 1 and 23b, paragraph[0275] of Zhang, and See also at least paragraphs[0083] and [0231] (i.e., Zhang at least teaches an angle limiting film disposed between the display module and a fingerprint recognition module)), and an operating state of the panel for fingerprint identification comprising a display stage and a fingerprint identification stage; wherein, at the display stage, the display unit is configured to emit first light to display an image to be displayed (FIGS. 1, 5, 10a-10c, and 23b, paragraph[0139] of Zhang teaches the organic light-emitting layer 12 may emit light for displaying images, while the backlight source 3 may be configured as a light source for the fingerprint recognition module 2; that is, at the display stage, the backlight source 3 may not emit light while the organic light-emitting layer 12 may emit light, such that the image display may not be affected; and at the fingerprint recognition stage, the organic light-emitting layer 12 may not emit light while the backlight source 3 may emit light, such that the interference on the fingerprint recognition, which is caused by the light leaked out from the organic light -emitting layer 12 as well as the light reflected by the touch object to the fingerprint recognition unit 121, may be suppressed, and See also at least paragraphs[0083], [0108], [0140], [0167],  [0177]-[0178], and [0231] (i.e., Zhang at least teaches an organic light-emitting layer that emits light for displaying images at a display stage)), the unit for adjusting light transmittance is configured to transmit light transmitted through the display unit (FIGS. 1, and 23b, paragraph[0282] of Zhang teaches in one embodiment, the organic light-emitting unit 120 may be configured as the light source for the fingerprint recognition module 2, and the fingerprint recognition module 2 may recognize the fingerprint based on the light, which is emitted from the organic light-emitting unit 120 and then reflected by the touch object to the fingerprint recognition unit 211 (such as the solid arrows shown in FIG. 23b); and the angle-limiting film 4 may be able to filter out the light, whose incident angle on the angle-limiting film 4 is larger than the transmitting angle of the angle-limiting film 4, from the light emitted from the organic light-emitting unit 120 and then reflected by the touch object to the fingerprint recognition unit 211, and See also at least paragraphs[0083], [0231], and [0290] (i.e., Zhang at least teaches an angle limiting film that is disposed between the display module and a fingerprint recognition module, and that filters light emitted from organic light-emitting unit 120 and backlight source 3 through the display module)), and the control unit being connected with the unit for adjusting light transmittance is configured to control light transmittance of the unit for adjusting light transmittance (FIGS. 1, 5, and 23b, paragraph[0108] of Zhang teaches when the organic light-emitting layer 12 functions as a light source for both image display and fingerprint recognition, the organic light-emitting layer 12 has to emit light at both the display stage and the fingerprint recognition stage; in one embodiment, at the display stage, all the organic light-emitting units in the organic light-emitting layer may be provided with a driving signal for light emission, while at the fingerprint recognition stage, a part of the organic light-emitting units in the organic light-emitting layer may be provided with a driving signal for light emission; and accordingly, the display module 1 may further include a first display driving circuit 19, which may output a driving signal for driving at least one of the organic light-emitting units to emit light at the fingerprint recognition stage, thereby providing a light source to the fingerprint recognition module 2, and See also at least paragraphs[0083], [0231], [0263], [0275], and [0282] (i.e., Zhang at least teaches the display driving circuit, which is connected to the display module and that backlight, capable of controlling light emitted from organic light-emitting unit 120 and filtered by angle-limiting film 4, and then reflected by the touch object through the display module to a fingerprint recognition unit 211)) so that the light transmittance of the unit for adjusting light transmittance is less than or equal to a threshold of light transmittance (FIGS. 1, 5, and 23b, paragraphs[0278] of Zhang teaches in one embodiment, k may be configured to be 0.1, i.e., the transmitting angle of the angle-limiting film 4 is defined as the incident angle (with respect to the angle-limiting film 4) of the light with 0.1 A light transmittance, and See also at least paragraphs[0083], [0231], and [0277] (i.e., Zhang at least teaches the angle-limiting film with a 0.1A light transmittance).  
Regarding claim 16, Zhang teaches the panel for fingerprint identification according to claim 1, wherein the unit for fingerprint identification is disposed on a side of the unit for adjusting light transmittance remote from the display unit by an optical adhesive (FIGS. 1, 23b, and 27a-27b, paragraph[0335] of Zhang teaches in one embodiment, an optical adhesive layer (e.g., formed of LOCA) may be provided between the fingerprint recognition module 2 and the angle-limiting film 4, for bonding the fingerprint recognition module 2 to the angle-limiting film 44; the fingerprint recognition unit 211 may include an optical fingerprint sensor capable of detecting and recognizing the fingerprint based on the light reflected by the touch object; and the material forming the fingerprint recognition unit 211 may include, for example, amorphous silicon or gallium arsenide or arsenide sulfide, or other light absorption materials, which is not limited by the present disclosure, and See also at least paragraphs[0083], [0231], and [0275] (i.e., Zhang at least teaches an optical adhesive layer (e.g., a liquid optical clear adhesive layer) that bonds fingerprint recognition module, of a display panel, with an angle limiting film that is interposed between fingerprint recognition module and a display module of the display panel)).  
Regarding claim 17, Zhang teaches the panel for fingerprint identification according to claim 16, wherein the display unit comprises: an organic light emitting diode display substrate (1 FIGS. 1, 19-20, 23b, and 27a-27b, paragraph[0257] of Zhang, and See also at least paragraphs[0083], [0231], and [0275] (i.e., Zhang at least teaches a display panel including a display module, wherein the display panel is an organic light-emitting diode (OLED) display panel)).  
Regarding claim 18, Zhang teaches an apparatus for fingerprint identification (100 FIGS. 23b and 38, paragraph[0425] of Zhang teaches the present disclosure also provides a display device comprising any one of the disclosed display panels; FIG. 38 illustrates an exemplary display device consistent with disclosed embodiments; as shown in FIG. 38, the display device may comprise a display panel 200, which may include any one of the disclosed display panels; and the display device 100 may be a mobile phone, a computer, a television, and a smart wearable display device, which is not limited by the present disclosure, and See also at least paragraphs[0083], [0231], [0275] and [0287], (i.e., Zhang at least teaches a display device having a display panel including a display module and a fingerprint recognition module that performs fingerprint recognition)), comprising: a panel for fingerprint identification according to claim 1 (1 FIGS. 23b and 38, paragraph[0287] of Zhang teaches when the fingerprint recognition unit 211 recognizes the fingerprint based on the light emitted from the organic light-emitting unit 120, the ratio of the brightness at the light-exiting surface to the brightness at the non-light-exiting surface may be greater than approximately 10:1; the light at the non-light-exiting surface of the display panel may affect the fingerprint recognition, which is performed by the fingerprint recognition unit 211 based on the light emitted from the organic light-emitting unit 120; for example, a crosstalk may be introduced to the light detected by the fingerprint recognition unit 211; and when the brightness of the display panel at the non-light-exiting surface is too large, the accuracy of the fingerprint recognition may be significantly reduced, and See also at least paragraphs[0083], [0231], [0275], and [0425] (i.e., Zhang at least teaches a display panel including a display module and a fingerprint recognition module that performs fingerprint recognition)).  
Regarding claim 19, Zhang teaches a control method of a panel for fingerprint identification, applied to the panel for28English Translation fingerprint identification according to claim 1 (1 FIG. 23b, 28a paragraph[0420] of Zhang teaches FIG. 37 illustrates a flowchart of an exemplary display panel fingerprint recognition method consistent with disclosed embodiments. As shown in FIG. 37, the fingerprint recognition method for the display panel may comprise the following steps,  and See also at least paragraphs[0083], [0231], [0275], [0287], [0342], and [0418] (i.e., Zhang at least teaches a display panel including a display module)), comprising: 
at the display stage, emitting the first light to display the image to be displayed (FIGS. 1, 5, 10a-10c, and 23b, paragraph[0139] of Zhang teaches the organic light-emitting layer 12 may emit light for displaying images, while the backlight source 3 may be configured as a light source for the fingerprint recognition module 2; that is, at the display stage, the backlight source 3 may not emit light while the organic light-emitting layer 12 may emit light, such that the image display may not be affected; and at the fingerprint recognition stage, the organic light-emitting layer 12 may not emit light while the backlight source 3 may emit light, such that the interference on the fingerprint recognition, which is caused by the light leaked out from the organic light -emitting layer 12 as well as the light reflected by the touch object to the fingerprint recognition unit 121, may be suppressed, and See also at least paragraphs[0083], [0108], [0140], [0167],  [0177]-[0178], and [0231] (i.e., Zhang at least teaches an organic light-emitting layer that emits light for displaying images at a display stage)), 
controlling the light transmittance of the unit for adjusting light transmittance (FIGS. 1, 5, and 23b, paragraph[0108] of Zhang teaches when the organic light-emitting layer 12 functions as a light source for both image display and fingerprint recognition, the organic light-emitting layer 12 has to emit light at both the display stage and the fingerprint recognition stage; in one embodiment, at the display stage, all the organic light-emitting units in the organic light-emitting layer may be provided with a driving signal for light emission, while at the fingerprint recognition stage, a part of the organic light-emitting units in the organic light-emitting layer may be provided with a driving signal for light emission; and accordingly, the display module 1 may further include a first display driving circuit 19, which may output a driving signal for driving at least one of the organic light-emitting units to emit light at the fingerprint recognition stage, thereby providing a light source to the fingerprint recognition module 2, and See also at least paragraphs[0083], [0231], [0263], [0275], and [0282] (i.e., Zhang at least teaches the display driving circuit, which is connected to the display module and that backlight, capable of controlling light emitted from organic light-emitting unit 120 and filtered by angle-limiting film 4, and then reflected by the touch object through the display module to a fingerprint recognition unit 211)) so that the light transmittance of the unit for adjusting light transmittance is less than or equal to the threshold of light transmittance (FIGS. 1, 5, and 23b, paragraphs[0278] of Zhang teaches in one embodiment, k may be configured to be 0.1, i.e., the transmitting angle of the angle-limiting film 4 is defined as the incident angle (with respect to the angle-limiting film 4) of the light with 0.1 A light transmittance, and See also at least paragraphs[0083], [0231], and [0277] (i.e., Zhang at least teaches the angle-limiting film with a 0.1A light transmittance), and transmitting the light transmitted through the display unit (FIGS. 1, and 23b, paragraph[0282] of Zhang teaches in one embodiment, the organic light-emitting unit 120 may be configured as the light source for the fingerprint recognition module 2, and the fingerprint recognition module 2 may recognize the fingerprint based on the light, which is emitted from the organic light-emitting unit 120 and then reflected by the touch object to the fingerprint recognition unit 211 (such as the solid arrows shown in FIG. 23b); and the angle-limiting film 4 may be able to filter out the light, whose incident angle on the angle-limiting film 4 is larger than the transmitting angle of the angle-limiting film 4, from the light emitted from the organic light-emitting unit 120 and then reflected by the touch object to the fingerprint recognition unit 211, and See also at least paragraphs[0083], [0231], and [0290] (i.e., Zhang at least teaches an angle limiting film that is disposed between the display module and a fingerprint recognition module, and that filters light emitted from organic light-emitting unit 120 and backlight source 3 through the display module)).

Potentially Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-15 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claim 20 is 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621